DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention 1 in the reply filed on 12/18/2020 is acknowledged. Invention 2 stands canceled.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0040], the language “advancable” is used. However, this is not a dictionary term.  It can be corrected by stating “able to advance”.
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  In line 2 the claim recites the language “advancable”. However, this is not a dictionary term.  It can be corrected by stating “able to advance”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: in line 2 “anatomical structure” needs a qualifier of “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 15, 20, 22 and 28-29 and their subsequent dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 sets forth in line 7 that there is “a size or a portion”; later in lines 8-9 the claim language states “the size and/or the portion”; however, the claim never states prior to lines 8-9 that there could be both a size and a portion rather that there is one or the other.  Therefore, it is seen as indefinite to bring in the “and” as both the size and the portion are not positively claimed prior to this limitation and one would therefore lack antecedent basis.

Regarding claims 5-8, the claims also state “the size and/or the portion” and it is unclear how if the interpretation of “and” is used this would be able to be claimed as one of the size or the portion would not have been previously actively claimed in claim 1. 

Regarding claim 15, the language of “the one or more stop positions” lacks antecedent basis in line 1.  Appropriate correction is needed.

Regarding claim 20, in line 2 of the claim the language of “the extent” lacks antecedent basis.  Appropriate correction is needed.



Regarding claims 28 and 29, the claims use the language of “the needle stop indicator” which lacks antecedent basis.  Appropriate correction is needed.

Regarding claim 29, the claim recites the language of “the needle structure” which lacks antecedent basis.  Appropriate correction is needed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munrow et al., US 20140073910, herein referred to as “Munrow”.

Regarding claim 1, Munrow teaches: A method for deploying a treatment structure in tissue ([0003]; specifically a method for controlling deployment of needles using treatment and safety boundaries), said method comprising: providing a real time image of the tissue ([0020]; specifically a real-time image of the tissue is provided) including an anatomical feature to be treated on a display connected to a controller ([0020]; specifically includes an anatomical structure and that the display is connected to a controller); displaying a probe having a deployable treatment structure as the probe is positioned near the ([0020]; specifically the structure and probe are projected onto the display near the tissue); projecting at least one of a treatment region or a safety region on the real time image ([0020]; specifically at least one of a treatment region and a safety region is projected onto the real-time image); adjusting at least one of a size or a position of a projected boundary of the projected image of the treatment region and/or safety region on the real time image ([0020]; specifically that a size and/or position of a boundary of the treatment region and/or the safety region is then adjusted on the real-time image), wherein adjusting the size and/or position of the projected boundary comprises user adjustment of a first user interface on a handle of the probe ([0023]; specifically the positions and size of the treatment and or safety boundaries may be adjusted by using a joystick or the like and [0056] and [0060]; specifically the targeting knob on the handle used to both position and translate and adjust the size of the virtual treatment region); and displaying the deployable treatment structure on the real time image as the treatment structure is deployed from the probe ([0014] and [0058]; specifically the deployable structure is tracked]), wherein the treatment structure is positioned relative to the probe and the tissue to provide treatment within the projected boundary after the projected boundary has been adjusted ([0020]; specifically that the adjustment is done prior to deploying the needle structure and that the needle structure may then be deployed into the tissue), and wherein the probe is positioned near the anatomical feature in the tissue and the treatment structure is deployed from the probe by user operation of a second user interface on the handle of the probe ([0058]; specifically the handle portion has a needle slide 36 which is seen as a second user interface which acts to control positioning of the needle), the deployment of the treatment structure from the probe by adjusting the second user interface being independent from the adjustment of the first user interface to adjust the size and/or position of the projected boundaries ([0060] and [0058]; specifically that the first and second user face knobs and the like are used separately to control different aspects of the invention).

Regarding claim 2, Munrow teaches: further comprising re-adjusting at least one of the size or the position of the projected boundary after the treatment structure has been positioned relative to the probe and the tissue to provide treatment ([0020]-[0023]; specifically sensor that track the boundaries once the probe is deployed in order to adjust the boundaries).

Regarding claim 3, Munrow teaches: wherein a position of the projected boundary is adjusted by manually repositioning the probe relative to the anatomical feature ([0021]; specifically manually movement of the probe).

Regarding claim 4, Munrow teaches: wherein the first user interface of the handle of the probe comprises a joystick or directional pad ([0023]; specifically the joy stick).

Regarding claim 9, Munrow teaches: wherein the second user interface on the handle of the probe comprising one or more slider mechanisms coupled to the treatment structure ([0058]; specifically the handle has a needle slide to deploy the needle from the probe).

Regarding claim 10, Munrow teaches: wherein the treatment structure comprises a needle structure ([0020]; specifically the treatment probe having a deployable needle).

Regarding claim 11, Munrow teaches: wherein the treatment probe further comprises a plurality of tines advancable from the needle structure ([0057]; specifically the tines which are deployable from the needle shaft), and further comprising detecting real-time positions of the plurality of tines as the plurality of tines are deployed and displaying virtual representations of the plurality of tines on the real time image in response to the detected real-time positions ([0082]; specifically the tines are deployed and the display represents the boundaries and positions based on the tines as seen in Fig. 15a).

Regarding claim 12, Munrow teaches: wherein projecting the at least one of the treatment region or the safety region on the real time image comprises projecting one or more tine stop indicators for the plurality of tines on the real time image ([0024]; specifically multiple tine stops and can be controlled so as the calculate the size of the treatment or safety boundary as the tine stops are adjusted).

Regarding claim 13, Munrow teaches: further comprising advancing the plurality of tines so that the virtual representations of the plurality of tines meet the tine stop indicators ([0024]; specifically deploying the physical tine stops to a desired boundary or location).

Regarding claim 14, Munrow teaches: further comprising adjusting the first user interface of the handle to adjust positions of the tine stop indicators after the plurality of tines has been advanced so that the virtual representations of the plurality of tines meet the tine stop indicators ([0065]-[0067]; specifically the adjust know adjusts the tines to advance in real-time and on display as the position the needle tine stops is adjusted).

Regarding claim 15, Munrow teaches: wherein the one or more stop positions for the plurality of tines are configured to be within anatomical feature to be treated ([0024]; specifically the use of tine stops within the area of interest and treatment and thus in the anatomical feature to be treated).

([0023]; specifically the use of servo motors on the probe to position the needle/tine stops).

Regarding claim 17, Munrow teaches: wherein displaying the plurality of tines on the real time image comprises detecting a real time position of the plurality of tines and displaying a virtual representation of the plurality of tines in response to the detected real time position ([0082] and [0065]; specifically that the tine stops and thus the tines are tracked in real-time and then displayed virtually on the display also see Fig. 15a).

Regarding claim 18, Munrow teaches: further comprising updating a position of the virtual representation of the plurality of tines in real time (Fig. 15a and [0082]; specifically the virtual image and [0015]; specifically updating the positions of structures in real time).

Regarding claim 19, Munrow teaches: further comprising delivering energy through the plurality of tines to treat the anatomical feature ([0082] and [0054]; specifically that the tines can be turned on and that energy is delivered).

Regarding claim 20, Munrow teaches: further comprising controlling at least one of treatment power or treatment time to limit the extent of tissue treatment to within the treatment region and/or safety region ([0052], [0060] and [0082]; specifically rotating the knob so to control power or length of treatment).

Regarding claim 21, Munrow teaches: further comprising delivering energy through the treatment structure to treat the anatomical feature ([0082] and [0054]; specifically delivering energy through needle/tines).

Regarding claim 22, Munrow teaches: further comprising controlling at least one of treatment power or treatment time to limit the extent of tissue treatment to within the treatment region and/or safety region ([0052], [0060] and [0082]; specifically rotating the knob so to control power or length of treatment within the boundary).

Regarding claim 23, Munrow teaches: further comprising driving a servo motor of the probe to deploy the treatment structure ([0023]; specifically the use of servo motors on the probe to position the needle/tine stops).

Regarding claim 24, Munrow teaches: wherein projecting the at least one of the treatment region or the safety region on the real time image comprises projecting one or more stop positions for the treatment structure on the real time image ([0005] and [0015]; specifically visualizing the needle deployment location where this would include stops and would be seen in the virtual image in the area of interest the fibroid).

Regarding claim 25, Munrow teaches: wherein the one or more stop positions for the treatment structure is configured to be near or within anatomical feature to be treated (Fig. 15a and, Fig. 4b, [0065] and [0067]; specifically where the stops are positioned within the boundaries for treatment and thus near or within the anatomical feature).

Regarding claim 26, Munrow teaches: wherein displaying the treatment structure on the real time image comprises detecting a real time position of the treatment structure (Fig. 11a; specifically the probe is present in the display and [0082] where if the image is displayed with the probe it would be detected) and displaying a virtual representation of the treatment structure in response to the detected real time position (Fig. 15a, [0082] and [0065]; specifically tine stops are tracked and thus detected and then displayed in real-time on the display).

Regarding claim 27, Munrow teaches: further comprising updating a position of the virtual representation of the treatment structure in real time ([0015]; specifically where the boundaries and the position of the needle are updated as the probe moves).

Regarding claim 28, Munrow teaches: further comprising advancing the treatment structure so that the virtual representation of the treatment structure meets the needle stop indicator ([0065] and [0067]; specifically where the adjust knob is used to adjust the tines the tines/needle and able to have the stops in the correct position and then advancing the needle and tines to the stops).

Regarding claim 29, Munrow teaches: further comprising adjusting the first user interface of the handle to adjust positions of the needle stop indicator after the needle structure has been advanced so that the virtual representation of the needle structure meets the needle stop indicator ([0065] and [0067]; specifically that the physician can then physically advance the needle and the tines to the positions preset by the needle stop and thus the needle stop and the needle can be advanced once the needle is deployed and the needle stope slide).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munrow in view of Karni, US 20120071794.

Regarding claim 5, Munrow teaches: wherein adjusting the size and/or position of the projected boundary comprises adjusting the size of the projected boundary ([0020]-[0023]; specifically adjust the size and/or position of the projected boundary by using sensors or interface), wherein the size of the projected boundary is adjusted by one or more of having the joystick or directional pad ([0023]; specifically adjusting using a joystick) 
Munrow does not explicitly state that the adjustment is done by pushing the joystick in any particular direction.   Karni teaches: a joystick or directional pad pushed in a first direction to enlarge the projected boundary or having the joystick or directional pad pushed in a second direction opposite the first direction to shrink the projected boundary ([0065]; specifically that there is a joystick which can be raised lowered or tilted thus in different directions to accurately designate boundary points of a treatment region on a display (fig. 5)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of setting a treatment location and boundary for positioning a needle using a joystick to include the different directional movements the joystick can move as taught by Karni.  The motivation to do so would allow for the user to directly maneuver for more accurately designating boundary points as described in Karni, [0064]-[0065].

Regarding claim 6, Karni further teaches: wherein the joystick or directional pad remains stationary with respect to the handle of the probe as the size and/or position of the projected boundary is adjusted ([0079]; specifically the user may input points to define and thus adjust the boundary o the treatment region and the holder which is seen as a handle is automatically moved to each point without adjustment of the joystick element 68 see Fig. 14a-e.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of setting a treatment location and boundary for positioning a needle using a joystick to include the different directional movements the joystick can move as taught by Karni.  The motivation to do so would allow for the user to directly maneuver for more accurately designating boundary points and use of a primary control system as described in Karni, [0064]-[0065].

Regarding claim 7, Munrow teaches: wherein adjusting the size and/or position of the projected boundary comprises adjusting the size of the projected boundary ([0020]-[0023]; specifically adjust the size and/or position of the projected boundary by using sensors or interface), wherein the size of the projected boundary is adjusted by one or more of having the joystick or directional pad ([0023]; specifically adjusting using a joystick) 
Munrow does not explicitly state that the adjustment is done by pushing the joystick in any particular direction.   Karni teaches: pushed in a third direction to advance the projected boundary or having the joystick or directional pad pushed in a fourth direction opposite the third direction to retract the projected boundary ([0065]; specifically that there is a joystick which can be raised lowered or tilted thus in different directions to accurately designate boundary points of a treatment region on a display (fig. 5)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of setting a treatment location and boundary for positioning a needle using a joystick to include the different directional movements the joystick can move as taught by Karni.  The motivation to do so would allow for the user to 

Regarding claim 8, Karni further teaches: wherein the joystick or directional pad remains stationary with respect to the handle of the probe as the size and/or position of the projected boundary is adjusted ([0079]; specifically the user may input points to define and thus adjust the boundary o the treatment region and the holder which is seen as a handle is automatically moved to each point without adjustment of the joystick element 68 see Fig. 14a-e.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of setting a treatment location and boundary for positioning a needle using a joystick to include the different directional movements the joystick can move as taught by Karni.  The motivation to do so would allow for the user to directly maneuver for more accurately designating boundary points and use of a primary control system as described in Karni, [0064]-[0065].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793